*412Territory of Michigan DISTRICT OF HURON & DETROIT The United States of America to the Marshall of the district of Huron & Detroit:
You are hereby commanded that you take Gabriel Richard & Henry Berthe-let, if to be found within your district, and them Safely Keep So that you have their bodies before our judges of our district court at Detroit, on the first monday in may next; then & therein our Said court, before our judges to answer George Meldrum & William Park in a plea of trespass on the case, to the damage of the Said George Meldrum & William Park, as they Say, eight hundred dollars which Shall then & there be made to appear, and of this writ make due return. Witness Jacob Yisger, Chief judge of our Said court, the twenty Second day of march one thousand eight hundred ten
Peter Audrain elk
[Indorsement]
I have taken the bodies of the Dfts & have them present in court in obedience to this writ.
Serv....... $4.
mil........ 37/^
WM Scott